MOUTON, J.
In the answer of defendant it is alleged that by error of the surveyor and the person who wrote the document, the proper description of the land in dispute was omitted from the act of partition.
In the opinion rendered by this court in June 1980 (14 La. App. 3, 129 South. 260), we held that the act of partition and plat of survey were important factors for the decision of the suit, but that they were not in the record, and for that reason, remanded the case to have the missing documents supplied for the completion of the record.
In their brief counsel for defendant and appellant say:
“Referring to the order of remand of this Honorable Court of June, 1930, the record, which had been in the hands of the District Judge for many months, has been searched for with diligence and not found.
“We attach to the original record and file herewith the following, etc.”'
The documents so attached by counsel to the record are not filed by the clerk of court, as required by law, and cannot be considered by this court.
The missing documents, referred to in our original opinion, have not been filed, and the order of this court remanding the case has not been complied with.
If defendant and appellant needed more time to complete the record, he sljould have asked an extension, and it would have been granted. Having failed to do so, we must affirm the judgment on the presumption that it was rendered on sufficient evidence.